DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 29, 31, 34, 39, 41, 44, 47 are amended in the reply filed on 11/17/2021; claims 30, 40, 48 are cancelled.
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that regarding the 112 (b) rejections, that “the cube-shaped description may be more restrictive than the cuboid-shaped description.” 
Examiner disagrees, and notes that the dictionary definition of “cuboid” is a geometric solid whose six faces are rectangles, and the definition of a “cube” is a geometric solid whose six faces are squares. Thus, a cube does not appear to be more restrictive than cuboid, as cuboid is known a definitive shape, not a generic shape. The 112 (b) rejection is maintained. 
Regarding the chamber and interior of the chamber, Applicant argues that Morisaki deals with a processing chamber but not a parylene coating application deposition chamber, because it is novel at the time of filing the instant application. 
Examiner disagrees, and notes that Adams already teaches that the apparatus does parylene coating applications, thus Morisaki does need to reteach this feature. Morisaki is relied upon to teach the shape of the chamber, as previously rejected below.     It is also noted that Applicant’s own specification teaches that other kinds of coating applications other than parylene coating applications are considered (PGPub para. [0046-0048]).
Applicant argues that the prior art does not teach that the door is planar. 
Examiner disagrees, and notes that the prior art does teach planar doors, and notes also that Applicant’s specification teaches “substantially” planar doors (PGPub para. [0043]). 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 38 recites the limitation "the element/space is cubed-shaped" in the claims. Claim 29 already claim that the element/space is cuboid-shaped, and “cuboid-shaped” does not appear to be a more generic shape than “cubed-shaped”.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318503 to “Adams” in view of US 2010/0047448 to “Morisaki” as evidenced by US 5,030,475 to “Ackermann.”
Claim 29: Adams discloses an apparatus for applying a parylene protective coating to an electronic device assembly, comprising: a parylene coating application element (690 [material deposition chamber], Fig. 4b, see para. [0048] where parylene coatings are disclosed) comprising: at least one door (670, 675 [loadlocks], para. [0079]); and an interior deposition chamber space (inside 690), the coating application element (690) sized to simultaneously apply protective coating to a plurality of electronic device assemblies (para. [0055]). 
However Adams does not disclose (claim 29) the coating application element sized to simultaneously apply coating to a plurality of substrates, wherein the coating application element is cuboid-shaped; wherein the interior deposition chamber space of the coating application element is cuboid-shaped.
Morisaki discloses (claim 29) wherein a coating application element (100 [film forming apparatus], Fig. 3-4) sized to simultaneously apply coating to a plurality of substrates (para. [0082]), wherein the coating application element (100) is cuboid-shaped (para. [0055]); wherein the interior deposition chamber space of the coating application element (inside of 100) is cuboid-shaped (para. [0055]) for the purpose of providing a noble and useful film forming apparatus (para. [0012]). This is evidenced by Ackermann which teaches that the shapes and dimensions of the apparatus can be adapted via altering the reaction chamber appropriately for the purpose of have other-shaped objects to be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous coating of substrates and chamber and interior shape requirement as taught by Morisaki as evidenced by Ackermann with motivation to provide a noble and useful film forming apparatus and have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc.
Claim 30: (Cancelled).
Claims 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Morisaki as evidenced by Ackermann as applied to claims 29, 30 above, and further in view of US 2012/0142138 to “Li.”
The apparatus of Adams in view of Morisaki as evidenced by Ackermann does not disclose (claim 31) wherein at least one door comprises an entry door and an exit door; (claim 32) wherein the entry door and the exit door are flat; (claim 33) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 34) wherein the entry door and the exit door are planar; (claim 35) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 36) 
Li discloses (claim 31) wherein at least one door (215/212/211, Fig. 1-8) comprises an entry door (215 [front-door plate]) and an exit door (212/211 [upper back-door plate]/[bottom back-door plate]); (claim 32) wherein the entry door (215) and the exit door (212/211) appear to be at least partially flat (see Fig. 1-8); (claim 33) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 34) wherein the entry door (215) and the exit door (212/211) appear to be at least partially planar (see Fig. 1-8); (claim 35) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 36) wherein the at least one door (215/212/211) and a frame (216 [frame]) of the coating application element (02) form the interior deposition chamber space (inside 02,para. [0033]), wherein the interior deposition chamber space is cuboid-shaped (see Fig. 2). Li discloses this for the purpose of forming an enclosed space (para. [0034]) or treating or depositing more pieces of glasses/substrates (para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the doors and configuration as taught by Li with motivation to form an enclosed space or treat and deposit more pieces of glasses/substrates.
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view Morisaki as evidenced by Ackerman as applied to claims 29, 30 above, and further in view of US 2008/0179286 to “Murokh.”
Claims 37, 38: The apparatus of Adams in view of Morisaki as evidenced by Ackermann discloses (claim 37) wherein the coating application element is cube-shaped; (claim 38) wherein the interior deposition chamber space is cube-shaped.
Murokh teaches wherein in general the chamber should follow the contours of the article for the purpose of minimizing the gap between the two, thereby increasing the production rate by allowing vacuum to be created faster and save power by reducing the high voltage applied to the electrode, and the like (para. [0078]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of chamber and interior shape as taught by Murokh with motivation to increase the production rate by allowing vacuum to be created faster and save power by reducing the high voltage applied to the electrode, and the like.
Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318503 to “Adams” in view of US 2010/0047448 to “Morisaki” and further in view of US 5,030,475 to “Ackermann.”
Claim 39 :
However Adams does not disclose (claim 39) the coating application element sized to simultaneously apply coating to a plurality of substrates, wherein the coating application element is cube-shaped; wherein the interior deposition chamber space of the coating application element is cube-shaped.
Morisaki discloses (claim 39) wherein a coating application element (100 [film forming apparatus], Fig. 3-4) sized to simultaneously apply coating to a plurality of substrates (para. [0082]), for the purpose of providing a noble and useful film forming apparatus (para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous coating of substrates as taught by Morisaki with motivation to provide a noble and useful film forming apparatus.
Ackermann teaches that the shapes and dimensions of the apparatus can be adapted via altering the reaction chamber appropriately which reads on (claim 39) wherein the coating application element is cube-shaped; wherein the interior deposition chamber space of the coating application element is cube-shaped, for the purpose of having other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc (col. 7, lines 18-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interior shape requirement as taught by Ackermann with motivation to have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc.
Claim 40: (Cancelled).
Claims 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Morisaki and Ackermann as applied to claims 39, 40 above, and further in view of US 2012/0142138 to “Li.”
The apparatus of Adams in view of Morisaki and Ackermann does not disclose (claim 41) wherein at least one door comprises an entry door and an exit door; (claim 42) wherein the entry door and the exit door are flat; (claim 43) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 44) wherein the entry door and the exit door are planar; (claim 45) wherein the exit door is positioned at an opposite side of the coating application element from the entry door; (claim 46) wherein the at least one door and a frame of the coating application element form the interior deposition chamber  space.
Li discloses (claim 41) wherein at least one door (215/212/211, Fig. 1-8) comprises an entry door (215 [front-door plate]) and an exit door (212/211 [upper back-door plate]/[bottom back-door plate]); (claim 42) wherein the entry door (215) and the exit door (212/211) appear to be at least partially flat (see Fig. 1-8); (claim 43) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 34) wherein the entry door (215) and the exit door (212/211) appear to be at least partially planar (see Fig. 1-8); (claim 45) wherein the exit door (212/211) is positioned at an opposite side of the coating application element (02 [deposition box]) from the entry door (215, see Fig. 1-2); (claim 46) wherein the at least one door (215/212/211) and a frame (216 [frame]) of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the doors and configuration as taught by Li with motivation to form an enclosed space or treat and deposit more pieces of glasses/substrates.
The apparatus of Adams in view of Morisaki and Ackermann already discloses wherein the interior deposition chamber space is cubed-shaped (see col. 7, lines 18-32, Ackermann).
Claims 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318503 to “Adams” in view of US 2011/0143035 to “Cho” as evidenced by US 5,030,475 to “Ackermann.”
Claims 47, 48: Adams discloses an apparatus for applying a parylene protective coating to an electronic device assembly, comprising: a parylene coating application element (690 [material deposition chamber], Fig. 4b, see para. [0048] where parylene coatings are disclosed) comprising: at least one door (670, 675 [loadlocks], para. [0079]); and an interior deposition chamber space (inside 690), the coating application element (690) sized to simultaneously apply protective coating to a plurality of electronic device assemblies (para. [0055]). 
However Adams does not disclose (claim 47) the coating application element sized to simultaneously apply coating to a plurality of substrates, wherein the coating  wherein the interior deposition chamber space of the coating application element is hexahedron-shaped.
Cho discloses (claim 47) wherein a coating application element (100 [film forming apparatus], Fig. 1) sized to simultaneously apply coating to a plurality of substrates (10, para. [0064]), wherein the coating application element (100) is hexahedron-shaped (para. [0059]); wherein the interior deposition chamber space of the coating application element (inside of 100) is hexahedron-shaped (para. [0059]). This is evidenced by Ackermann which teaches that the shapes and dimensions of the apparatus can be adapted via altering the reaction chamber appropriately for the purpose of have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc (col. 7,lines 18-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous coating of substrates and chamber and interior shape requirement as taught by Cho as evidenced by Ackerman with motivation to have other-shaped objects to be able to be coated such as cubes, tube, or irregularly curved surfaces, etc.
Claim 48: (Cancelled).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718